721 N.W.2d 593 (2006)
STURGIS BANK AND TRUST COMPANY, Conservator of the Estate of Tanya E. Walling, a legally incapacitated individual, Plaintiff-Appellee,
v.
HILLSDALE COMMUNITY HEALTH CENTER, Defendant-Appellant.
Docket No. 130045. COA No. 261767.
Supreme Court of Michigan.
September 29, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether the requirements of MCL 600.2912d(1)(a)-(d) are satisfied if: (1) a plaintiff files a single affidavit of merit that is signed by a health professional who plaintiff's counsel reasonably believes is qualified under MCL 600.2169 to address the standard of care, but who is not also qualified to address causation; or (2) a plaintiff files a single affidavit of merit that is signed by a health professional who plaintiff's counsel reasonably believes is qualified under § 2169 to address causation, but who is not also qualified to address the standard of care. The parties shall also address whether § 2912d(1) permits or requires a plaintiff to file multiple affidavits, signed by different health professionals, when a single health professional is not qualified under § 2169 to testify about both the standard of care and causation. The parties should avoid submitting a mere restatement of the arguments made in their application papers.